Knowlton, C. J.
This is an action of contract, brought by a member of the defendant fraternal benefit association, to recover $2,500 as an indemnity for the loss of a leg by a railroad accident. To maintain the action the plaintiff, at the trial, was bound to establish two propositions: First, that the accident was within the terms of the contract creating a liability; and secondly, that he furnished to the defendant, as required by the contract, satisfactory proof of the particular disability suffered by him.
The defendant objected to a part of the evidence offered to support the first proposition, on the ground that it was not included in the proof of disability furnished by the plaintiff as a preliminary to the bringing of the action. This objection was founded on the decision in Campbell v. Charter Oak Ins. Co. 10 Allen, 213, in which it was said that corrections of mistakes, in proofs of death, “ are not for the first time to be made known to the insurers at the trial of the action to recover for the loss, by the introduction of evidence showing that the statements *181filed were not true in a material fact, which, if it existed as stated, was fatal to the right of the insured to recover.” In Hogan v. Metropolitan Ins. Co. 164 Mass. 448, the court said, in referring to the decision, with a citation of authorities: “This case has not been generally followed in other jurisdictions. ... In this Commonwealth it has never been treated as enunciating a doctrine of universal application, nor extended to facts differing from its own.” See also Abraham v. Mutual Reserve Fund Assoc. 183 Mass. 116. In Cluff v. Mutual Benefit Ins. Co. 99 Mass. 317, 324, Mr. Justice Wells, in giving the opinion, used these words: “ When an apparent ground of defence is disclosed by a. separate and unnecessary narration of circumstances, and the proofs required by the policy are complete without that narration and disclosure, it cannot be said that the party has failed to comply with the condition imposed upon his right to litigate his claim; and the effect of such disclosure to defeat the action must depend upon the degree to which the plaintiff is bound by the statement.”
There is no reason why a plaintiff, in the proof of the first of these two propositions, should be limited to details of fact or evidence contained in the statement of his claim made to the company under the requirements of the contract. The real question between the parties arises more naturally in another way, that is, whether the plaintiff has furnished a sufficient statement or proof of his claim, in accordance with the contract, as a condition of his right to recover. If he has failed to do this he cannot maintain his action. Proof furnished at the trial will not take the place of proof required to be furnished before bringing an action. If in the essentials to be furnished, the statement is fatally defective, it is useless to try to maintain one’s case by evidence offered in court.
Whether in the present state of the law, the doctrine declared in Campbell v. Charter Oak Ins. Co. 10 Allen, 213, should be held applicable to a part of the statement or proof of loss not required to be made, which, if true, would establish a fact that might be relied on as a defence, it is unnecessary now to decide. The proofs filed with the board of directors by the plaintiff in this case show no bar to the maintenance of the action, and the evidence was rightly admitted.
*182The next question is whether the decision of the board of directors, that the proofs filed by the plaintiff were not satisfactory to them, leaves him without a right to recover. The defendant’s contention is that the contract makes their decision conclusive. Under language like that used in this contract, this is not the rule of law. An accident insurance policy provided “ that, before payment of the sum insured by any policy, proof satisfactory to the directors of the company should be furnished by the claimant of the death or accident,” etc., and it was held in Braunstein v. Accidental Death Ins. Co. 1 B. & S. 782, 789, that this meant proof reasonably satisfactory, and that the board could not deprive the plaintiff of his right by unreasonably refusing to be satisfied. Similar decisions have been made in many cases. Hawkins v. Graham, 149 Mass. 284, 287. Webber v. Cambridgeport Savings Bank, 186 Mass. 314, 315. Sloan v. Hayden, 110 Mass. 141. Lockwood Manuf. Co. v. Mason Regulator Co. 183 Mass. 25, 26. Charter Oak Ins. Co. v. Rodel, 95 U. S. 232, 237. Bowen v. National Life Assoc. 63 Conn. 460, 473. The language in this contract is different in meaning from that under which one undertakes to do or furnish something to the satisfaction of the other party, into which considerations of taste or personal preference may enter. It calls for a result to be reached in a reasonable way, in accordance with a standard stated in words. There is an implication that the directors will act reasonably, and the requirement is the same as if the words “ acting reasonably ” were inserted, in connection with the words “ said board.” The defendant contends that the proofs furnished by the plaintiff could not properly be found by the jury to be reasonably satisfactory, as a foundation for payment by the defendant. They were furnished upon forms established by the board of directors, as required by the contract, and all the questions were answered. They contained affirmative statements of all facts necessary to entitle the plaintiff to recover, namely, that he had suffered disability caused by external, violent and accidental means, which left an external, visible mark upon his body, and they showed the particulars of the disability. The only objection to the proofs is that, according to the contention of the defendant, they showed facts which relieved the defendant from liability, namely, that the injury was caused by the plain*183tiff’s voluntary exposure of himself to unnecessary danger, and that it was an injury which the plaintiff might have prevented by the exercise of ordinary care, or was an injury caused by disease. These matters are referred to in the contract as conditions whose existence will bar recovery. When a defendant relies upon such matters as a defence to a contract in this form, the burden of proof is upon him to establish the facts referred to in the conditions. Freeman v. Travelers' Ins. Co. 144 Mass. 572. Badenfeld v. Massachusetts Accident Assoc. 154 Mass. 77. Keene v. New England Accident Assoc. 161 Mass. 149. The plaintiff was not called upon in his proof of disability to negative the existence of such facts. Cluff v. Mutual Benefit Ins. Co. 99 Mass. 317, 324.
But even if the statement of such a fact might be fatal to his claim, which we do not intimate, we find nothing to justify the defendant’s contention. The grounds for this contention are, that the circumstances of the accident, as detailed by the plaintiff and his two witnesses, Riley and Nugent, show a voluntary exposure to unnecessary danger, or negligence on his part, as matter of law, or that the injury was caused by disease and not by accident.
We are of opinion that the questions involved in this contention were all for the jury. The plaintiff, a man seventy-eight years of age, was on the platform of a railroad station, about to take a train which was entering the station. He walked forward on the platform, near the side of the train, before it stopped, with a view to take a forward car, when suddenly, without any apparent cause, “ his right foot gave way,” and he fell, coming in contact with the train, and his foot was crushed. Upon this description of the accident, it cannot be said as a matter of law that he was negligent. His foot had never before given way in a similar manner. So far as appears, the injury was entirely accidental. In this particular the judge could not rule that the accident prevented the plaintiff from recovering. Badenfeld v. Massachusetts Accident Assoc. 154 Mass. 77, 84. Nor can it be said, as a matter of law, that such a disorder as the sudden giving way of his foot, without apparent cause, was a disease within the meaning of the contract, such that the plaintiff is precluded from recovery for this reason. See Manufacturers' Accident *184Indemnity Co. v. Dorgan, 58 Fed. Rep. 945, a decision by tbe United States Circuit Court of Appeals, in which the meaning of a similar provision is discussed in the opinion by Judge Taft. See also Winspear v. Accident Ins. Co. 6 Q. B. D. 42; Lawrence v. Accidental Ins. Co. 7 Q. B. D. 216. There was no error in the refusal of the judge to give the instructions requested.

Exceptions overruled.